Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00463-CV

                                IN THE INTEREST OF M.K.B., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-23300
                               Honorable Aaron Haas, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Beth Watkins, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: September 4, 2019

DISMISSED FOR WANT OF PROSECUTION

           On August 6, 2019, the trial court clerk filed a notification of late record stating the clerk’s

record had not been filed because appellant had failed to pay or make arrangements to pay the

clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.

By order dated August 8, 2019, appellant was ordered to provide written proof to this court no

later than August 19, 2019, that either (1) the clerk’s fee had been paid or arrangements had been

made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.

Our order stated that if appellant failed to respond within the time provided, the appeal would be

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3. Appellant did not respond

to our order. Therefore, this appeal is dismissed for want of prosecution.

                                                       PER CURIAM